                                                                        FILED
                IN THE UNITED STATES DISTRICT COURT                    Nov I 22019
                                                                       Clerk U
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION
                                                                             or1o ·o_Courts
                                                                      n,J,strict
                                                                        issou/a       ntana
                                                                                   ,v,sion



 UNITED STATES OF AMERICA,                          CR 19-35-M-DWM

             Plaintiff,
                                                          ORDER
       vs.

 DAVID EDWARD HOLCOMB,

              Defendant.


      The United States having moved unopposed to dismiss an item of forfeiture,

      IT IS ORDERED that the United States' motion (Doc. 34) is GRANTED.

      IT IS FURTHER ORDERED that the $4,280.00 in U.S. Currency listed in the

Indictment (Doc. 1) as an item of forfeiture will no longer be forfeited and is

dismissed as an item of forfeiture.
                           )--
      DATED this     l~ day ofNovember, 2019.



                                     Do a W. olloy, District Judge
                                     United Sta es Distri Court
